 11In theMatter of COLUMBIANBRONZE CORPORATIONandMACHINISTS-POLISHERS ORGANIZING COMMITTEE,A. F. OF L.Case No. R-3643.Decided February2/, 1942kJurisdiction:propellers and marine fittings manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accordpetitioner recognition ; contractexecutedbetween Companyand unionwith knowledgeof rival union's claimsthatit representsa majorityof the employees held no bar to investigation ; electionnecessary.Unit Appropriate for Collective Bargaining:allemployees of the Companyengaged as machinists,machinists'helpers, polishers,polishers'helpers, buf-fers, buffers'helpers, grinders,filers,and employees in the shipping depart-ment, includingthe chauffeur, plumber, electricianand helper,but excludingmoulders'helpers, supervisoryhelp, clerical help,office employees,and patternmakers.Mr. Jerome Y. Stamm,of New York City, for Machinists-PolishersOrganizingCommittee.Rubinton ct Coleman,byMr. Samuel L. Rubinton,of Brooklyn,,N. Y., for the Company.Mr. John P. McCormick,of Freeport, Long Island, N. Y., andMr. Frank Sellman,of Freeport, Long Island, N. Y., for the NutshellClub.Mr. James Gelling,of Freeport, LongIsland,N. Y., andMr. JohnFenn,of Freeport, Long Island, N. Y., for the CollectiveBargainingCommittee of ColumbianBronze'Employees.Mr. Warren Matthias,of Freeport, LongIsland,N. Y., for an un-.named committee of Warren Matthias, John McCormick, and GeorgeWilson.Mr. George H. Gentithes,of counselto the Board.-DECISIONAND 'DIRECTION OF ELECTIONSTATEMENT OF THE CASEOn-July 9, 1941, the Machinists-Polishers Organizing Committee,A. F. of L., hereinafter called the Union, filed with the RegionalDirector for the Second Region (New York City) a petitionalleging39 N. L. R. B., No. 28.156' COLUMBIANBRONZE CORPORATION157that a question affecting commerce had arisen concerning the repre-sentation of employees of Columbian Bronze Corporation, Freeport,Long Island, New York, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 2, 1942, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of National Labor Relations BoardRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On February 3, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theUnion, the Nutshell Club, Collective Bargaining Committee ofColumbian Bronze Employees, and an unnamed committee consist-ing of Warren Matthias, John McCormick, and George Wilson, allclaiming to represent employees directly affected by the investiga-tion.Pursuant to notice, the hearing was held on February 9, 1942,at Freeport, Long Island, New York, before William T. Little, theTrial Examiner duly designated by the Chief Trial Examiner.' Atthe hearing, the Company, the Union, and the other above-named/organizations appeared and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On February 21, 1942, the Company filed a brief which the Boardhas duly considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYColumbian Bronze Corporation is a New York corporation withits principal office and place of business at Freeport, Long Island,New York. It is engaged in the manufacture and distribution ofpropellers and marine fittings. In 1941, the Company purchasedand used raw materials valued in excess of $30,000, about 10 percentofwhich were shipped to this plant from outside the State ofNew York. During this same period, the Company manufacturedfinished products valued in excess of $100,000, approximately 75 158DECISIONSOF NATIONALLABOR- RELATIONS BOARDpercent of which were shipped to points outside the State of NewYork.The Company admits that it is engaged in commerce withinthe meaning of the Act.II.THE ORGANIZATIONS INVOLVEDMachinists-Polishers Organizing Committee is a labor organiza-tion affiliated with the American Federation of Labor, admittingtomembership employees of the Company.The committee composed of Warren Matthias, John McCormick,and George Wilson is a labor organization representing employeesof the Company.Collective Bargaining Committee of Columbian Bronze Employeesis a labor organization representing employees of the Company.The Nutshell Club is an unaffiliated labor organization admittingtomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 2, 1941, Machinists-Polishers Organizing Committee re-queted collective bargaining rights for the employees of the Com-pany, but was refused because the Company was not satisfied thatthis committee represented a majority of its employees.Within afew days after ' this refusal a collective bargaining committee com-posed of Warren Matthias, George Wilson, and John McCormickcirculated a petition among their fellow employees.Under its termsthese three men were "selected" to bargain collectively for the entireplant, excluding the foundry:On July 15, 1941, this committeecalled on the president of the Company, advising him of theirappointment as representatives of the Company's employees.Asproof thereof, they submitted the petition heretofore circulated whichbore 72 names. Subsequently, the three members of the committeewere requested by certain of the older employees to relinquish theirleadership in favor of a committee of more experienced men.'Ameeting between this second committee and the Company ensuedbut no tangible results followed.A few days later, a meeting ofemployees was held, at which time officers were elected as well as athird committee 2 which was authorized to conclude negotiations. Itmet with the Company's representatives and a contract was finallydrawn up on August 7, 1941, to terminate on July 31, 1942. It was2 Pursuantto this request, the three members ofthe committee withdrew after firstdesignating a second committee to continue negotiationsThis second committee consistedof James Gelling,Walter Ettinger,RobertKappen, andClarence Merritt, whopresented awritten, signed statementto the Companysetting forth their appointment as successorsto the first committee.2 The thirdcommittee consisted of John Fenn, chairman,Ed, Tunstall, James Gelling,and Fred Wilson COLUMBIANBRONZECORPORATION159signed in behalf of the employees by the personnel of the third com-mittee, giving as their official capacity "Collective Bargaining Com-mittee of Columbian Bronze Employees" and was' ratified by' 71employees.The Company urges this contract as a bar to the presentproceeding.The Company undertook to negotiate this contract with knowledgeof the petitioner's claims.Under the circumstances we find that thecontract is not a bar to these proceedings.When the petitioneroffered to bargain cdllectively for the employees of the Company on 'July 2, 1941, it represented a substantial number of the Company'semployees.3We find that a question has arisen concerning therepresentation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union petitioned for a unit composed of "all employeesengaged as machinists, machinists' helpers, polishers, polishers'helpers, buffers, buffers' helpers, grinders, filers, and employees of theshipping department, and specifically excluding moulders' helpers,'There are approximately 105 in the,unit claimed to be appropriate.The statementof the Regional Director concerning the various claims by each of the organizations revealsthe following: (1) The Machinists-Polishers Organizing Committee submitted 34 appli-cation cards and 57 authorization cards.Twenty of the application cards bear no date ;the remainder are dated from June 1941 to July 1941, except one dated June 26, 1940.Thirty-two of the 34 cards are signed ; 2 of them are printed. Twenty-seven of the 32signatures which appear to be genuine original signatures are the names of persons appear-ing on the pay roll for the week ending July 2,1941.The two printed names also appearon this pay rollOf the 57 authorization cards, most are dated January 15-January 24,1942, 11 of them being undated.All signatures appear to be genuine.Forty-three arenames of persons appearing on the July 2, 1941, pay rollOf the total of 91 authorizationand application cards, 15 are duplications;therefore,76 employees are represented by'these cards.(2)The Collective Bargaining Committee submitted a petition dated July15, 1941, containing 72 signatures,all of which appear to be genuine.Sixty-eight of theseare persons whose names appear on the July 2,1941, pay roll of the Company. (3) TheCollective Bargaining Committee of Columbian Bronze Employees submitted an exclusivebargaining contract dated August 7, 1941,signed by this committee and two companyofficials, and the petition containing 71 signatories who approved the contract.All thesesignatures appear to be genuine and 70 of them are persons whose names appear on theJuly 2, 1941,pay roll.(4)No evidence was submitted by the Nutshell Club that itrepresents any employees.448105-42-vol. 39-12 160\DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory help, clerical help, and office employees." 4At .the hear-ing the partiesagreedthat the above enumeratedcategories, alongwith the chauffeur, plumber, electrician, and helper, should be in-cluded within the unit appropriate for the purposes of collective bar-gaining.The parties also agreed that the employees covered by acontract between the Company and Local Union No. 96 of the Inter-nationalMoulders and Foundry Workers Union of North Americashould be excluded.The Union and the Nutshell Clubdisagreeas to the inclusion ofpattern makers in the appropriate unit.These patternmakers areeligible for membershipin anA. F. of L. craft union, and since theyare within the jurisdiction of another International affiliated withthe A. F. of L., the Union desires their exclusion.We find that thepattern makers should be excluded from the appropriate unit.The Union and the Company disagreed on the inclusion of oneJohn Fenn in the appropriate unit.The Nutshell Club took noposition on this controversy.Since Fenn has no authority to hireor discharge or to make recommendations as to promotion,and sincehe performs the same duties of a grinder as do his fellow employees,we are of the opinion that he should be included in the appropriateunit.We therefore find that all employees engaged as machinists;machinists'helpers, polishersi polishers' helpers, buffers, buffers'helpers, grinders, filers, and employees of the shipping department,including the chauffeur,'plumber, electrician and helper, and JohnFenn, but specifically excluding moulders' helpers, supervisory' help,clerical help, office employees, and the pattern makers, constitute aunit appropriate for the purposes of collective bargaining.Wefurther find, that such unit will insure to employees of the Companythe full benefit of their right to self-organization and to collectivebargaining and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by the*,By stipulation the parties agree that the employees listed as working in the machine shopon 'the' Company's pay roll correspond with the 'description "machinists and machinists'helpers,"as used by the Union in its petition,that the employees in the polishing and clean-ing room, as listed on the Company'spay roll,correspond with the designation of "pol-ishers, polishers'helpers, buffers,buffers' helpers,grinders, and filers,"as used in thepetition,and that the employees listed as working in the cleaning room correspond to thedesignation"employees in the shipping department," as used in the petition.The stipula-tion provided that included in this latter category of employees in the shipping departmentshould be the chauffeur listed on the Company's pay roll,and that the employees designatedon the pay roll as"plumber, electrician,and helper"should be considered as machinists'helpers,as that term is used in the petition.Although the Company was a party to thestipulation, it took no position concerning the "plumber,electrician,and helper " COLUMBIAN BRONZE CORPORATION161holdingof an-election by secret ballot.In accordance with ourusualpractice, we shall direct that an election by secret ballot be heldamongthe employees of the Company in the appropriate unit whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election to determine whether theywish to be represented by the Machinists-Polishers Organizing Com-mittee or the Nutshell Club,-, subject to the limitations and additionsset forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Columbian Bronze Corporation,Freeport,Long Island, New York, within the meaning of Section 9 (c) andSection 2 (6) and(7) of the National Labor Relations Act.2.All employees of the Company engaged as machinists,machin-ists'helpers,polishers,polishers'helpers, buffers, buffers' helpers,grinders,filers, and employees in the shipping department,includingthe chauffeur,plumber, electrician and helper,and John Fenn, butexcluding moulders' helpers, supervisory help, clerical help, office,employees,and pattern makers, constitute a unit appropriate forthepurposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations, Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8,of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTEDthat, as part of the investigation authorized by the Board toascertain representatives for the purposes of collective bargaining withColumbian Bronze Corporation, Freeport, Long Island, New York, anelection by secret ballot shall be conducted as early as possible,butnot later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe. Second Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all employees engaged as5 The Collective Bargaining Committee of Columbian Bronze Employees and the unnamedcommittee consisting of Warran Matthias, John McCormick,and George Wilson stated thatthey desired only the Nutshell Club to appear on the ballot. 162DECISIONSOF NATIONAL LABOR RELATIONS BOARDmachinists, machinists' helpers, polishers, polishers' helpers, buffers,buffers'helpers, grinders, filers, and employees in the shipping de-partment, who were employed during the pay-roll period immedi-ately preceding the date of this Direction, including the chauffeur,plumber, electrician, and helper, John Fenn and employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service of the UnitedStates, ortemporarily laid off, but excluding moulders' helpers, supervisoryhelp, clerical help, office employees, and pattern makers, and all otheremployees having the right to hire and discharge and employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented by Machinists-PolishersOrganizingCommittee, affiliated with the American Federation of Labor, or bythe Nutshell Club, for the purposes of collective bargaining, or by'neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election. In the Matter of COLUMBIAN BRONZE CORPORATIONandMACHINISTS-POLISHERS ORGANIZING COMMITTEE, A. F. OF L.March 23, 19lµCERTIFICATION OF REPRESENTATIVESCase No.R-3543On February 24, 1942, the National Labor Relations Board issued,a Decision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballotwas conducted on March 5, 1942, under the direction and supervisionof theRegionalDirector for the Second Region (New York City).On March 7, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon theparties an Election Report.No objections to the conduct of the/'ballot or the Election Report have been filed by any of the parties.As the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list______________________________________118Total ballots cast___________________________________________ 107Total ballots challenged______________________________________3Total blank ballotsL -----------------------------------------:1Total void ballots___________________________________________0-Total valid votes counted____________________________________103Votes cast for Machinists-PolishersorganizingCommittee,affiliated with the American Federation of Labor___________ 85Votes cast for the Nutshell Club_____________________________ 15Votes cast for neither union_________________________________3By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIEDthatMachinists-Polishers Organizing Com-mittee, affiliated with the A. F. of L., has been designated and selectedby a majority of all employees of Columbian Bronze Corporation,139 N L. R B 15639 N L.R. B., No. 28a.163 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDFreeport, Long Island, engaged as machinists, machinists' helpers,polishers, polishers' helpers, buffers, buffers' helpers, grinders, filers,employes in the shipping department, the chauffeur, plumber, elec-trician, helper, and John Fenn, excluding moulders' helpers, super-visory help, clerical help, office employees, pattern makers, and allother employees having the right to hire and discharge, as theirrepresentative for, the purposes of collective bargaining, and that,pursuant to the provisions of Section 9 (a) of the, National LaborRelations Act, Machinists-Polishers Organizing Committee, affiliatedwith the A. F. of L., is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesofpay,wages, hours of employment, and other conditions ofemployment.